This action brought under § 1481 of the General Statutes, which provides in part that "No such action shall be brought except within one year from the date of such injury, nor unless notice of such injury ... shall have been given within sixty days thereafter to the highway commissioner."
In the complaint as amended, the plaintiff alleges that its truck was damaged on March 27, 1944, that on May 26, 1944, it sent a notice to the defendant and that he received it on May 27, 1944. The defendant in its demurrer claims that because the notice was not received until May 27, 1944, notice was not given "within sixty days thereafter," as required by the statute.
The statute requires that "notice ... shall have been given within sixty days thereafter to the highway commissioner." This requires a completed act and can only mean that the highway commissioner shall have been given the notice within sixty days.
   It is true that the word "notify" is not synonymous with the word "notice."